FILED
                           NOT FOR PUBLICATION                              JUN 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-10166

              Plaintiff - Appellee,              D.C. No. 2:02-cr-01002-SRB-1

  v.
                                                 MEMORANDUM *
DAVID CASIMIRO BRAVO-CUEVAS,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-10167

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00501-SRB-1

  v.

DAVID CASIMIRO BRAVO-CUEVAS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                        Argued and Submitted June 12, 2012
                             San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                      Page 1 of 3
Before: D.W. NELSON, RAWLINSON, and IKUTA, Circuit Judges.


      Appellant David Bravo-Cuevas appeals the district court’s revocation of his

supervised release and the sentences the district court imposed for violation of his

supervised release conditions, and following his conviction for illegal reentry.




      Contrary to Bravo-Cuevas’ argument,1 the twenty-seven month term of

supervised release he received in 2009 was validly imposed. See United States v.

Cade, 236 F.3d 463, 466 (9th Cir. 2000) (“As provided by [18 U.S.C.] §

3583(e)(3), a defendant is not entitled to credit against the revocation sentence for

time served on supervised release before revocation . . . .”).




      The district court did not violate the Double Jeopardy Clause by imposing a

77-month sentence for Bravo-Cuevas’ new violation of 8 U.S.C. § 1326 as well as

a consecutive 6-month sentence for violation of his supervised release conditions,

despite the fact that both violations resulted from the same conduct. See United

States v. Soto-Olivas, 44 F.3d 788, 790-91 (9th Cir. 1995). The transcript of the



      1
         The government argues that Bravo-Cuevas waived this argument by failing
to raise it in his prior appeal. We need not resolve this issue because Bravo-
Cuevas’ claim fails on the merits.

                                     Page 2 of 3
sentencing hearing indicates that the district court appropriately imposed the 6-

month sentence as a sanction for Bravo-Cuevas’ breach of trust, and not “solely, or

even primarily based on the severity of the new criminal offense underlying the

revocation . . .” United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007)

(citation omitted) (emphasis added); see also United States v. Hammons, 558 F.3d

1100, 1104 (9th Cir. 2009).




      AFFIRMED.




                                     Page 3 of 3